LINDBERG, District Judge.
It is the opinion of the court, after reviewing the whole record submitted and after fully considering the arguments and authorities submitted by counsel, that the Referee’s findings of fact, conclusions of law and order should be approved and affirmed.
The doctrine of collateral estoppel by judgment, being an application of the rule of res judicata, appears to be controlling in this case. In addition to the reasoning of the Referee, set forth in his opinion appearing in the record in support of his findings of fact, conclusions of law and order, and authorities cited by the Referee and counsel for the Trustee, the following cases are cited in support of the court’s decision in this matter:
Partmar Corp. v. Paramount Pictures Theatres Corp., 347 U.S. 89, 74 S.Ct. 414, 98 L.Ed. 532; Heiser v. Woodruff, 327 U.S. 726, 66 S.Ct. 853, 90 L.Ed. 970; Baltimore S. S. Co. v. Phillips, 274 U.S. 316, 47 S.Ct. 600, 71 L.Ed. 1069; Reed v. Allen, 286 U.S. 191, 52 S.Ct. 532, 76 L.Ed. 1054; Deposit Bank of Frankfort v. Frankfort, 191 U.S. 499, 24 S.Ct. 154, 48 L.Ed. 276; Lester v. National Broadcasting Co., Inc., 9 Cir., 217 F.2d 399; Restatement of the Law, Restitution, Ch. 8, § 146, page 585.
An order in accordance herewith may be submitted upon notice.